                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


ROY WIEDRICH,

                     Plaintiff,
                                                      Case No. 20-cv-92-pp
         v.

ANDREW M. SAUL,

                     Defendant.


   ORDER GRANTING PLAINTIFF’S AMENDED MOTION FOR LEAVE TO
     PROCEED WITHOUT PREPAYING THE FILING FEE (DKT. NO. 6)


         The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3. The court issued an order

requiring the plaintiff to file an amended motion to proceed without prepaying

the filing fee, dkt. no. 5, and the plaintiff has filed that amended request, dkt.

no. 6.

         To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

         Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that he is not employed, he is not married, and he has no dependents he is


                                            1
responsible for supporting. Dkt. No. 6 at 1. The only income listed by the

plaintiff is $192 per month in food share; he has no expenses. Id. at 2-3. The

plaintiff owns a 1999 Jeep Cherokee Sport worth approximately $250, he does

not own a home or any other property of value, and he has no cash on hand or

in a checking or savings account. Id. at 3-4. The plaintiff states that he is

“staying with family and friends who are supporting [him].” Id. at 4. The

plaintiff has demonstrated that he cannot pay the $350 filing fee and $50

administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that he was denied benefits by the

Commissioner for lack of disability, that he is disabled and that the

conclusions and findings of fact by the defendant when denying benefits are

not supported by substantial evidence and are contrary to law and regulation.

Dkt. No. 1 at 1. At this early stage in the case, and based on the information in

the plaintiff’s complaint, the court concludes that there may be a basis in law

                                          2
or in fact for the plaintiff’s appeal of the Commissioner’s decision, and that the

appeal may have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s amended motion for leave to proceed

without prepaying the filing fee. Dkt. No. 6.

      Dated in Milwaukee, Wisconsin this 27th day of January, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        3
